UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------- X
                                                         :
 ARNAUD BELLEVUE,                                        :
                                                         :
                                      Plaintiff,         :
                                                         :
                       v.                                :    17 Civ. 7430 (KPF)
                                                         :
 1199SEIU HEALTH CARE EMPLOYEES                          :   OPINION AND ORDER
 PENSION FUND, LONG ISLAND JEWISH                        :
 MEDICAL CENTER, FRANKLIN HOSPITAL, :
 MICHAEL KAISER, and JOHN and JANE                       :
 DOES,                                                   :
                                                         :
                                      Defendants. :
                                                         :
 ------------------------------------------------------ X
KATHERINE POLK FAILLA, District Judge:

       Plaintiff Arnaud Bellevue, proceeding pro se, filed suit against his former

employers, the Long Island Jewish Medical Center (“LIJ”) and Franklin Hospital

(“Franklin,” and together with LIJ, the “Hospitals” or the “Hospital

Defendants”), as well as the 1199SEIU Health Care Employees Pension Fund

(the “Fund”), and the Fund’s Chief Pension Officer, Michael Kaiser (together

with the Fund, the “Fund Defendants,” and together with the Hospitals and the

Fund, “Defendants”). Plaintiff alleges violations of Sections 502(a)(1)(B),

503(a)(2), and 502(a)(3) of the Employee Retirement Income Security Act of

1974 (“ERISA”), see 29 U.S.C. §§ 1132(a)(1)(B), 1132(a)(2), and 1132(a)(3)(B). In

broad summary, Plaintiff, who retired after working for 36 years at the

Hospitals, argues that certain overtime compensation he received between

2004 and 2013 should have been included in his pension benefit calculations.
Defendants move for summary judgment on various grounds. Although the

Court is sympathetic to certain of Plaintiff’s arguments, it remains the case

that there are no genuine disputes of material fact, and Defendants’ motions

are therefore granted. 1




1     This Opinion draws its facts from the Complaint (Dkt. #1 (“Compl.”)), the Hospital
      Defendants’ Statement Pursuant to Local Rule 56.1 (Dkt. #31 (“Hosp. Def. 56.1”)), the
      Fund Defendants’ Statement Pursuant to Local Rule 56.1 (Dkt. #34 (“Fund Def. 56.1”)),
      Plaintiff’s Reply Statement Pursuant to Local Rule 56.1 (Dkt. #45 (“Pl. 56.1 Reply”)), and
      certain exhibits submitted by the parties in conjunction with the instant motions. The
      Fund Defendants have submitted exhibits as attachments to the Declaration of Rhonda
      Hing, including the Retirement Committee’s June 1, 2017 denial of Plaintiff’s appeal
      (Hing Decl., Ex. A (Dkt. #25-1 (“Comm. Ltr.”))); and the breakdown of Plaintiff’s straight-
      time and overtime wages at Franklin (Hing Decl., Ex. A-G (Dkt. #25-1 (“Wage
      Records”))). The Hospital Defendants have submitted declarations with exhibits, several
      of which are discussed in this Opinion: Attached to the Declaration of Philip F. Repash
      is a redacted copy of Plaintiff’s IRS W2 Form (Repash Decl., Ex. H (Dkt. #33-8 (“Pl.
      W2”))). Attached to the Declaration of Michael Kaiser is a copy of the Summary Plan
      Description (Kaiser Decl., Ex. A (Dkt. #24-1 (“SPD”))). Finally, attached to the
      Declaration of Nicholas Bauer are a March 12, 2018 letter from the Hospital
      Defendants’ counsel to Plaintiff (Bauer Decl., Ex. F (Dkt. #50-1 (“Mar. 12 Ltr.”))); and a
      March 22, 2018 letter from the Hospital Defendants’ counsel to Plaintiff (Bauer Decl.,
      Ex. G (Dkt. #50-2 (“Mar. 22 Ltr.”))). The Court also refers to transcripts of hearings in
      this Court held on January 11, 2018 (“Jan. 11 Tr.” (Dkt. #17), and March 13, 2018
      (“Mar. 13 Tr.” (Dkt. #20)).
      For ease of reference, the Court refers to the Fund Defendants’ Memorandum of Law in
      Support of the Motion for Summary Judgment as “Fund Def. Br.” (Dkt. #39); the
      Hospital Defendants’ Memorandum of Law in Support of the Motion for Summary
      Judgment as “Hosp. Def. Br.” (Dkt. #32); Plaintiff’s combined Memorandum of Law in
      Opposition to the Motions for Summary Judgment as “Pl. Opp.” (Dkt. #46); the Fund
      Defendants’ Reply Memorandum of Law in Support of the Motion for Summary
      Judgment as “Fund Def. Reply” (Dkt. #47; and the Hospital Defendants’ Reply
      Memorandum of Law in Support of the Motion for Summary Judgment as “Hosp. Def.
      Reply” (Dkt. #49).
      Citations to a party’s Rule 56.1 Statement incorporate by reference the documents and
      testimony cited therein. Where a fact stated in either party’s Rule 56.1 Statement is
      supported by evidence and denied with merely a conclusory statement by the other
      party, the Court finds such facts to be true. See Local Civil Rule 56.1(c) (“Each
      numbered paragraph in the statement of material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted for purposes of
      the motion unless specifically controverted by a correspondingly numbered paragraph
      in the statement required to be submitted by the opposing party.”); id. at 56.1(d) (“Each
      statement by the movant or opponent pursuant to Rule 56.1(a) and (b), including each
      statement controverting any statement of material fact, must be followed by citation to
      evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).


                                               2
                                 BACKGROUND

A.    Factual Background

      Plaintiff is a Laboratory Technologist, who was previously employed by

LIJ and Franklin. (Hosp. Def. 56.1 ¶¶ 1-6). For 36 years, from July 15, 1980,

until his retirement on October 17, 2016, Plaintiff worked at LIJ. (Id. at ¶¶ 1-

3). On June 8, 2004, Plaintiff was hired for the same position at Franklin, and

worked in that position concurrently with his position at LIJ until November

2013. (Id. at ¶¶ 5-6).

      1.    The Fund

      At all times relevant to the litigation, Plaintiff’s employment was governed

by a series of collective bargaining agreements (the “CBAs”) between the

Hospitals and the union representing him. (Hosp. Def. 56.1 ¶ 7). The relevant

CBAs required the Hospitals to make monthly contributions to the Fund, an

employee pension benefit plan (the “Plan”) that is administered in accordance

with the provisions of ERISA. (Id. at ¶ 15; Fund Def. 56.1 ¶¶ 2-3).

      The Fund is sponsored and administered by a Board of Trustees (the

“Trustees”), consisting of equal numbers of representative from both labor and

management. (Hosp. Def. 56.1 ¶¶ 19-20; Fund Def. 56.1 ¶ 3). The Trustees

and their designees have full authority and discretion to administer the Plan.

(Hosp. Def. 56.1 ¶ 34). As required under ERISA, participants’ and

beneficiaries’ rights and benefits under the Plan are laid out, in layman’s

terms, in the Summary Plan Description (“SPD”), which is distributed to

participants upon enrollment in the Fund. (Id. at ¶ 30; Fund Def. 56.1 ¶ 3).


                                         3
      2.    The Hospitals

      The parties dispute whether LIJ and Franklin are two hospitals within a

single employer or two discrete employers. Defendants assert that although

the Hospitals did not formally merge until 2016, LIJ and Franklin have both

been affiliated with the North Shore Hospital System (“North Shore”), a not-for-

profit healthcare network, since May 2004. (Hosp. Def. 56.1 ¶¶ 43-48).

Although he agrees that LJI and Franklin were both North Shore facilities

during the time in question, Plaintiff claims that the hospitals were two distinct

employers. (Pl. 56.1 Reply ¶¶ 47-48).

      In support of their position, Defendants point to multiple application and

hiring documents, completed and signed by Plaintiff, which indicated that

Franklin was a part of North Shore. (Hosp. Def. 56.1 ¶ 57). When applying to

Franklin, Plaintiff filled out a job application on North Shore letterhead, which

asked him to check the boxes for any North Shore facilities at which he was

interested in working. (Id. at ¶¶ 49, 52). The options included both LIJ and

Franklin. (Id. at ¶ 52). Later in the hiring process, Plaintiff signed statements

attesting that he had completed a North Shore orientation, and that he

understood that North Shore had the right to terminate his employment. (Id.

at ¶¶ 53-54).

      Perhaps most significantly, when he was hired at Franklin, Plaintiff was

told that he would receive one paycheck, reflecting his earnings at both LIJ and

Franklin. (Hosp. Def. 56.1 ¶ 63). In point of fact, throughout the time period

that Plaintiff worked for Franklin, he received only one paycheck from “North


                                         4
Shore LIJ.” (Id.; Fund Def. 56.1 ¶ 4; Mar. 13 Tr. 12:18-22). Plaintiff also

received one IRS Form W-2 from “North Shore – LIJ Health Systems.” (Hosp.

Def. 56.1 ¶ 67; Pl. W2).

       Plaintiff does not dispute that the Hospitals are North Shore facilities,

but claims that, for the purposes of calculating his pension benefits (as

distinguished from calculating his overtime pay, discussed below), they should

be considered separate employers. (Pl. 56.1 Reply ¶¶ 47-48). He acknowledges

that he received one paycheck, but argues that “the single payroll was a simple

sharing arrangement” between the Hospitals. (Id. at ¶ 61). And with regards to

the North Shore forms he filled out during the application process, Plaintiff

claims that the forms were only on North Shore letterhead out of necessity:

The Franklin Human Resources office had recently been flooded. (Id. at ¶¶ 57,

61). Finally, Plaintiff asserts that during the interview process and his

employment at Franklin, several supervisors and administrators told him that

LIJ and Franklin were separate hospitals. (Id. at ¶¶ 58-59; Hosp. 56.1 ¶¶ 58-

59).

       3.    The Calculation of Overtime Payments

       Whether the Hospitals constitute one or two employers was relevant to

Plaintiff’s compensation, particularly whether he was entitled to overtime pay.

The CBAs require employers to pay union-represented employees, like Plaintiff,

overtime compensation for any hours worked in excess of a regular full-time

work week, or any hours worked in excess of a regular full-time work day.

(Hosp. Def. 56.1 ¶14). Because, as Defendants argue, LIJ and Franklin are


                                          5
hospitals within a single employer, Plaintiff was paid overtime when the

combined hours at the two hospitals exceeded 40 hours per week. (Fund Def.

56.1 ¶ 4). As a result, the great majority of Plaintiff’s hours at Franklin were

considered overtime and compensated at an overtime rate. (Hing Decl. ¶ 6(ii)).

The record contains no evidence that Plaintiff claimed two employers when it

came to the receipt of overtime.

      4.    The Initial Pension Calculations

      In the summer of 2015, in anticipation of his retirement, Plaintiff

submitted a pension application to the Fund. (Hing Decl. ¶ 6(i)). In response,

the Fund calculated an annual pension for Plaintiff valued at $43,464.29.

(Kaiser Decl. ¶ 9). The calculation was based only on Plaintiff’s employment at

LIJ; his concurrent work at Franklin was inadvertently omitted. (Id. at ¶ 7).

      In October 2015, Plaintiff appealed his pension calculation on the basis

that his Franklin hours had been excluded, and asked LIJ to provide the Fund

with information regarding those wages. (Hosp. Def. 56.1 ¶¶ 107, 110). On

April 20, 2016, LIJ provided the Fund with documentation of Plaintiff’s gross

wages at Franklin. (Id. at ¶¶ 112-13). The Fund then requested that LIJ detail

the amount of overtime and regular (or “straight-time”) pay received by Plaintiff

at Franklin, which information LIJ provided. (Id. at ¶¶ 116-17). Because the

Plan does not credit overtime pay towards pension benefits, the Fund

recalculated Plaintiff’s pension to include the straight-time pay, but not

overtime pay, that he received at Franklin. (Id. at ¶¶ 119, 131). The

recalculated value of Plaintiff’s pension was $46,455.70. (Kaiser Decl. ¶ 9).


                                         6
      On January 9, 2017, Plaintiff emailed LIJ, objecting to the information

LIJ had provided the Fund regarding the breakdown of Plaintiff’s overtime and

straight-time pay. (Hosp. Def. ¶¶ 122-23). In particular, Plaintiff asserted that

the Fund had requested that LIJ calculate Plaintiff’s overtime wages as if they

had been straight-time wages. (Id. at ¶ 123). In response, on January 25,

2017, and February 6, 2017, LIJ emailed the Fund, copying Plaintiff, and

asked for clarification as to what information the Fund needed from LIJ. (Id. at

¶¶ 124-25). The Fund arranged a conference call to discuss the matter on

March 21, 2017. (Id. at ¶ 127). During the call, LIJ explained the basis of the

information — specifically the breakdown of Plaintiff’s overtime and straight-

time pay at Franklin — that it had previously provided the Fund in April and

November 2016. (Id. at ¶ 128). The Fund did not request any additional

information from LIJ during the call or at any point afterwards. (Id. at ¶ 129).

      5.     Plaintiff’s Appeal

      On March 14, 2017, Plaintiff appealed the award of his benefit in the

recalculated amount to the Fund’s Retirement Committee (the “Committee”). 2

(Hosp. Def. 56.1 ¶ 131; Fund Def. 56.1 ¶ 11). Plaintiff did not challenge the

exclusion of LIJ overtime pay from his benefits, but argued that “it was unfair

to exclude all [his] pay from [Franklin].” (Fund Def. 56.1 ¶ 12). Because he

contended that LIJ and Franklin were two separate employers, Plaintiff asked

the Committee to recalculate his pension benefits as if his compensation from


2     The Plan provides that individuals who believe that their benefit calculations are
      incorrect may appeal to the Committee, a subset of the Board of Trustees. (Hosp. Def.
      56.1 ¶¶ 39-40).


                                             7
Franklin — which had been received almost exclusively at an overtime

rate — had been straight-time pay. (Id.).

      On June 1, 2017, the Committee denied Plaintiff’s appeal. (Hosp. Def.

56.1 ¶ 135). Although the Committee “found [Plaintiff’s] arguments

interesting,” it concluded that they were “not a basis under the Plan to include

[his] overtime pay in [his] pension calculation.” (Comm. Ltr. 2). The Committee

noted that it was “bound by law to administer the Plan in accordance with its

terms, and cannot make exceptions not matter how sympathetic they may

feel.” (Id.). At that point, Plaintiff’s appeals under the Plan were exhausted.

(Fund Def. 56.1 ¶ 17).

B.    Procedural Background

      On September 28, 2017, Plaintiff filed this action, alleging claims under

ERISA. (Dkt. #1). On May 15, 2018, Defendants filed motions for summary

judgment. (Dkt. #22-41). Plaintiff opposed the motions on July 19, 2018.

(Dkt. #44-46). Defendants replied to Plaintiff’s opposition submission on

July 30, 2018. (Dkt. #47-51). Accordingly, the motions are fully briefed and

ripe for decision.

                                  DISCUSSION

A.    Summary Judgment Under Federal Rule of Civil Procedure 56

      Rule 56(a) provides that a “court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty



                                         8
Lobby, Inc., 477 U.S. 242, 247-48 (1986). 3 A genuine dispute exists where “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822

F.3d 620, 631 n.12 (2d Cir. 2016) (internal quotation marks and citation

omitted). A fact is “material” if it “might affect the outcome of the suit under

the governing law[.]” Anderson, 477 U.S. at 248.

      While the moving party “bears the initial burden of demonstrating ‘the

absence of a genuine issue of material fact,’” ICC Chem. Corp. v. Nordic Tankers

Trading a/s, 186 F. Supp. 3d 296, 301 (S.D.N.Y. 2016) (quoting Catrett, 477

U.S. at 323), the party opposing summary judgment “must do more than

simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see

also Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001). Rather, the

non-moving party “must set forth specific facts showing that there is a genuine

issue for trial.” Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins.

Co., 472 F.3d 33, 41 (2d Cir. 2006) (quoting Fed. R. Civ. P. 56(e)).

      “When ruling on a summary judgment motion, the district court must

construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the


3     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             9
movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir.

2003). In considering “what may reasonably be inferred” from evidence in the

record, however, the court should not accord the non-moving party the benefit

of “unreasonable inferences, or inferences at war with undisputed facts.” Berk

v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 342 (S.D.N.Y. 2005)

(quoting Cty. of Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1318 (2d

Cir. 1990)). Moreover, “[t]hough [the Court] must accept as true the allegations

of the party defending against the summary judgment motion, … conclusory

statements, conjecture, or speculation by the party resisting the motion will not

defeat summary judgment.” Kulak v. City of N.Y., 88 F.3d 63, 71 (2d Cir. 1996)

(internal citation omitted) (citing Matsushita, 475 U.S. at 587; Wyler v. United

States, 725 F.2d 156, 160 (2d Cir. 1983)); accord Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010).

      In light of Plaintiff’s pro se status, the Court “afford[s] [him] a special

solicitude[,]” and, in this regard, will liberally construe their pleadings and

motion papers. Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010). Under

this directive, the Court will read Plaintiff’s “‘submissions to raise the strongest

arguments they suggest.’” McLeod v. Jewish Guild for the Blind, 864 F.3d 154,

156 (2d Cir. 2017) (quoting Bertin v. United States, 478 F.3d 489, 491 (2d Cir.

2007)).

B.    The Court Grants the Hospital Defendants’ Motion for Summary
      Judgment

      Plaintiff brings a variety of claims — all of which involve the exclusion of

his Franklin overtime pay from his pension calculation — against both the

                                          10
Hospital Defendants and the Fund Defendants. Because they are more

straightforward, the Court first addresses Plaintiff’s claims against the

Hospitals.

      During a January 11, 2018 conference before the Court, Plaintiff clarified

his two claims against the Hospitals. (Jan. 11 Tr. 38:2-42:6; Hosp. Def. 56.1

¶¶ 145-47). First, Plaintiff argues that, at the time he was hired by Franklin,

the Hospitals had a duty under ERISA to notify him that his overtime wages

would be excluded from the calculation of his pension benefits under the Plan.

(Hosp. Def. 56.1 ¶ 146). Second, Plaintiff claims that, after his retirement, the

Hospitals wrongfully refused to provide the Fund with information necessary to

calculate his benefits. (Id. at ¶ 147). As detailed herein, Plaintiff is incorrect

on both counts.

      1.     The Hospital Defendants Are Not ERISA Fiduciaries, and Had
             No Duty to Notify Plaintiff of the Plan’s Overtime Exclusion

      Plaintiff concedes that, when he was hired at Franklin, he was told that

his hours at Franklin and LIJ would be aggregated for the purposes of overtime

pay. (Hosp. Def. 56.1 ¶ 62; Pl. 56.1 Reply ¶ 62). However, Plaintiff argues that

the Hospitals breached their fiduciary duty under ERISA when they failed to

“expressly ma[k]e clear” that his overtime earnings at Franklin would not count

toward any eventual pension benefits. (Pl. 56.1 Reply ¶ 62; Jan. 11 Tr. 38:2-

39:25). The Court disagrees and concludes that, as a matter of law, the

Hospital Defendants are not ERISA fiduciaries, and liability does not attach.

      In addition to anyone who is specifically named as a fiduciary by the

terms of a plan, ERISA imposes fiduciary duties on those parties who exercise

                                          11
discretion, management, or control over plan assets, or have the authority to

do so. See Bouboulis v. Transp. Workers Union of Am., 442 F.3d 55, 63 (2d Cir.

2006). “Plan fiduciaries include, for example, plan trustees, plan

administrators, and members of a plan’s investment committee.” ERISA

Fiduciary Duties, U.S. DEP’T OF LABOR,

https://www.dol.gov/general/topic/retirement/fiduciaryresp. (last visited

Jan. 30, 2019).

      Plaintiff does not dispute that the Plan vests sole authority to

“administer, interpret, and apply” the Plan in the Fund’s Trustees. (Hosp. Def.

56.1 ¶ 26; P1. 56.1 Reply ¶ 26). 4 And indeed, the Hospitals had neither

discretion nor control over the management, interpretation, or implementation

of the Plan. Instead, the Hospitals’ only responsibilities with regards to the

Plan were (i) to report to the Fund any information needed to determine

employee eligibility for pension benefits, including employee wages; and (ii) to

submit monthly contributions to the Fund. (Hosp. Def. 56.1 ¶¶ 15, 17).

Neither of these functions included any level of interpretation of, or control

over, the Fund.

      The Hospitals made a business decision — to aggregate Plaintiff’s hours

and pay him overtime — that was wholly unrelated to the Fund or its

administration. See Barrus v. Dick’s Sporting Goods, Inc., 732 F. Supp. 2d 243,



4     The Board of Trustees is composed of trustees designated by the union and by the
      participating employers, the latter of which designate trustees on a geographical basis.
      (Hosp. Def. 56.1 ¶¶ 19-22). Trustees designated by employers may or may not be
      employed by an employer that contributes to the Fund. (Id. at ¶ 23). The employer
      itself is not a trustee.


                                               12
258 (W.D.N.Y. 2010) (finding that setting compensation levels is a business,

not a fiduciary, decision, even if such a decision has a collateral effect on a

plan administered under ERISA). That decision, which complied with

applicable wage and hour laws, see 29 C.F.R. § 791.2, does not trigger

fiduciary duties. See Flanigan v. Gen. Elec. Co., 242 F.3d 78, 88 (2d Cir. 2001)

(finding that where a decision is “at its core, a corporate business decision,” the

employer was not acting as a fiduciary and cannot be held liable for a breach of

ERISA fiduciary duties).

      After the Hospital Defendants made their business decision and informed

the Fund of Plaintiff’s wages as required by the CBAs, the Fund’s Trustees,

under their authority to interpret the Plan, determined whether Plaintiff was

entitled to pension credits based on his overtime compensation. (Hosp. Def.

56.1 ¶¶ 17, 26). 5 And thus it was the Trustees, not the Hospitals, who

interpreted the Plan to deny Plaintiff’s appeal for additional pension benefits

based on his overtime pay. (Id. at ¶¶ 39-42, 119, 134-35). Plaintiff

subsequently appealed that decision to the Trustees, and not to either

Hospital, precisely because the Hospital Defendants had no discretion to

interpret, apply, or otherwise resolve the meaning of the Plan’s provisions as

applied to Plaintiff’s circumstances. (Id. at ¶¶ 39-40, 107, 131-35).




5     In addition, at no point did the Hospitals attempt to interpret or administer the Plan,
      despite not having the authority to do so. Plaintiff does not dispute that no Franklin
      employees spoke to him about his pension benefits either before or after his
      employment at the hospital. (Hosp. Def. 56.1 ¶¶ 97-98, 101; Pl. 56.1 Reply ¶ 101). Nor
      did he receive any materials from Franklin regarding his pension benefits. (Id.).


                                              13
      On this record, the Court concludes that, as a matter of law, the

Hospitals are not fiduciaries under ERISA. Accordingly, under the statute, the

Hospitals did not have a duty to determine Plaintiff’s pension benefits or

explain those benefits to him. 6

      2.     The Hospital Defendants Did Not Breach Their Obligation
             Under ERISA to Provide the Fund with Requested Information

      During the January 11, 2018 conference, Plaintiff clarified his second

claim against the Hospitals: They “didn’t correctly provide information to the

union at the time it was requested.” (Jan. 11 Tr. 39:20-21). Specifically, he

claimed, the Fund “might have sent [the Hospitals] an email or something”



6     In his opposition to the Hospital Defendants’ motion, Plaintiff abandons his claim that
      the Hospitals breached a fiduciary duty. Instead, Plaintiff argues negligent
      misrepresentation. (Pl. Opp. 6-7). During the hiring process, Franklin employees
      accurately stated that Plaintiff would receive one paycheck aggregating his hours at LIJ
      and Franklin, the latter of which would be paid at an overtime rate. (Id. at 6). Plaintiff
      argues that, “[b]y making this representation to [Plaintiff] without telling him that none
      of his hours paid at an overtime rate would be included in his pension calculation, the
      Hospitals negligently misled [Plaintiff] into believing that those hours would be included
      in his pension calculation.” (Id.).
      The Court is mindful of its obligation to afford a “special solicitude” to pro se parties,
      but it need not address claims raised for the first time in opposition to a motion for
      summary judgment. See Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)
      (“a party is not entitled to amend its complaint through statements made in motion
      papers”); Nassry v. St. Luke’s Roosevelt Hosp., No. 13 Civ. 4719 (GHW), 2016 WL
      1274576, at *10 (S.D.N.Y. Mar. 31, 2016) (collecting cases); Scott v. City of New York
      Dep’t of Corr., 641 F. Supp. 2d 211, 217 (S.D.N.Y. 2009) (declining to consider claims
      not pleaded in the pro se complaint, but raised for the first time in opposition to
      summary judgment), aff’d sub nom. Scott v. N.Y.C. Dep’t of Corr., 445 F. App’x 389 (2d
      Cir. 2011) (summary order).
      Even were it appropriate to consider the claim, it would fail on the merits. ERISA’s civil
      enforcement provisions are intended to be exclusive remedies and preempt state claims
      that relate to an ERISA Plan. See 29 U.S.C. § 1144(a); Aetna Health Inc. v. Davila, 542
      U.S. 200, 208-10 (2004). Even if properly pleaded, Plaintiff’s negligent
      misrepresentation claim relates to a benefit plan covered by ERISA, and therefore would
      appear to be preempted by the statute. See Varela v. Barnum Fin. Grp., No. 13 Civ.
      3332 (ALC), 2015 WL 12964717, at *3 (S.D.N.Y. Aug. 11, 2015), aff’d, 644 F. App’x 30
      (2d Cir. 2016) (summary order); see also Rubin-Schneiderman v. Merit Behavioral Care
      Corp., 121 F. App’x 414, 415 (2d Cir. 2005) (summary order) (“Plaintiff's common-law
      negligence claims are preempted by ERISA”).


                                               14
requesting that his overtime pay at Franklin be calculated as if it were straight-

time pay. (Id. at 38:20-39:1). The Hospitals, Plaintiff argues, were

unresponsive.

      Although the Hospital Defendants are not ERISA fiduciaries, when an

employer withholds information, or necessary action, thereby obstructing an

individual’s receipt of vested Plan benefits, the employer may be liable as a

fiduciary to the extent of that action. See Blatt v. Marshall & Lassman, 812

F.2d 810, 813 (2d Cir. 1987). Here, nothing in the record suggests that the

Hospitals withheld any information from the Fund, and no reasonable jury

could find that Plaintiff has stated a claim in this regard under ERISA.

      The Hospital Defendants never withheld information from the Fund or

refused to comply with a request for information. Twice, in April and November

2016, the Hospitals provided the Fund with detailed information regarding

Plaintiff’s wages at Franklin. (Hosp. Def. 56.1 ¶¶ 112-17). The Court

understands that Plaintiff’s claim, as clarified, relates to an incident that

occurred later, in early 2017. In January of that year, Plaintiff contacted LIJ,

claiming that the Fund had requested that the Hospital Defendants calculate

his overtime wages as if they had been straight-time wages. (Id. at ¶ 123).

Unaware of that request (and, by extension, unaware of any alleged

noncompliance), LIJ promptly contacted the Fund to clarify what information

was needed. (Id. at ¶¶ 124-25). Contrary to Plaintiff’s assertions then and

now, the Fund did not request that the Hospitals alter their reporting of

Plaintiff’s wages. (Id. at ¶ 129).


                                          15
      Because there is no genuine dispute of material fact as to whether the

Hospitals withheld information from the Fund, the Court grants summary

judgment on this claim in favor of the Hospital Defendants.

C.    The Court Grants the Fund Defendants’ Motion for Summary
      Judgment

      In addition to his claims against the Hospital Defendants, Plaintiff brings

several claims against the Fund Defendants. First, Plaintiff argues that the

Committee erred when it declined to convert his overtime hours to straight-

time hours and denied his appeal. (Pl. Opp. 3-5). Second, Plaintiff alleges the

Fund Defendants failed to fulfill several of their obligations under ERISA,

including that they breached their fiduciary duty to safeguard, and account for,

employer contributions. (Compl. ¶¶ 55-57). In addition, Plaintiff claims that

the Fund Defendants misled Plaintiff about the Plan when they failed to fulfill

their ERISA disclosure obligations. (Pl. Opp. 5-6). As explained herein, the

Court grants summary judgment in favor of the Fund Defendants on all three

claims.

      1.    The Committee’s Review of the Plan and Denial of Plaintiff’s
            Appeal Were Not Arbitrary and Capricious

      Plaintiff argues that the Committee’s decision to exclude his Franklin

overtime pay from his pension calculation, thereby denying his administrative

appeal, was arbitrary and capricious. (Pl. Opp. 3-5). Those hours, according

to Plaintiff, should have been converted to straight-time hours for the purposes

of calculating his pension because (i) the Plan does not define “overtime”; and

(ii) Franklin and LIJ were two separate employers. (Id.).


                                        16
             a.    Review of Eligibility Determinations Under ERISA

      ERISA section 502(a), codified at 29 U.S.C. § 1132(a), permits a

beneficiary of an employment benefit Plan to bring a civil action “to recover

benefits due to him under the terms of his Plan, to enforce his rights under the

terms of the Plan.” 29 U.S.C. § 1132(a)(1)(B). “Judicial review of a Plan

administrator’s underlying benefits determination is reviewed de novo unless …

the Plan grants the administrator discretionary authority to determine

eligibility for benefits or to construe the terms of the Plan.” Miles v. Principal

Life Ins. Co., 720 F.3d 472, 485 (2d Cir. 2013) (citing Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989)).

      Where a Plan affords the administrator “broad discretionary authority to

determine eligibility,” such benefits determinations “are reviewed under the

arbitrary and capricious standard.” Celardo v. GNY Auto. Dealers Health &

Welfare Trust, 318 F.3d 142, 145 (2d Cir. 2003). Under this standard, “a court

may not overturn the administrator’s denial of benefits unless its actions are

found to be arbitrary and capricious, meaning ‘without reason, unsupported by

substantial evidence or erroneous as a matter of law.’” McCauley v. First Unum

Life Ins. Co., 551 F.3d 126, 132 (2d Cir. 2008) (citing Pagan v. NYNEX Pension

Plan, 52 F.3d 438, 442 (2d Cir. 1995)). In this setting, “[s]ubstantial evidence

is ‘such evidence that a reasonable mind might accept as adequate to support

the conclusion reached by the [administrator and] … requires more than a

scintilla but less than a preponderance.’” Celardo, 318 F.3d at 146 (quoting

Miller v. United Welfare Fund, 72 F.3d 1066, 1070 (2d Cir. 1995)).


                                           17
             b.      No Rational Factfinder Could Conclude That the
                     Committee’s Decision Was Arbitrary and Capricious

      Here, it is undisputed that the Plan gives the Trustees and their

authorized designees discretionary authority under the terms of the Plan to

determine eligibility benefits. (Hosp. Def. 56.1 ¶ 26). 7 Accordingly, the Court

will not disturb the Committee’s finding, unless it was arbitrary and capricious.

      To review, the Committee excluded the Franklin hours because the plain

language of the Plan required them to do so. (Comm. Ltr. 1-2). Under the

Plan, an employee’s pension benefit is calculated using the “high five out of

ten-year” method. (SPD 48). In other words, “the highest average of [an

employee’s] Regular Pay during five consecutive Plan Years of employment after

[an employee’s] Applicable Effective Date and within [an employee’s] last 10

Plan Years of Credited Future Service.” (Id.). The Plan defines Regular Pay as

an employee’s total pay in a given year, explicitly excluding overtime in the

definition. (Id.; Hing Decl. ¶ 8). 8 Based on those terms, and principally

because “the calculation of Final Average Pay for all participants excludes

overtime,” the Committee denied Plaintiff’s appeal. (Comm. Ltr. 1-2).




7     The SPD provides that the Trustees and their designees “have the sole and absolute
      discretionary ability to … [t]ake all actions and make all decisions with respect to the
      eligibility for, and the amount of, benefits payable under the Plan.” (SPD § 12.9). In
      addition, the SPD states that “[a]ny determination made by the Trustees shall be given
      deference in the event it is subject to judicial review and shall be overturned only if it is
      arbitrary and capricious.” (Id. (emphasis added)).
8     The SPD defines “Regular Pay” as an employee’s “total pay in a Plan Year during periods
      of Covered Employment, excluding overtime, on-call pay, commissions, bonuses and
      gratuities, and expense allowance.” (SPD § 12 (emphasis added)).


                                                 18
      Undaunted by the Plan’s clear language, Plaintiff argues that although

the definition of Regular Pay clearly excludes overtime, the Committee’s denial

was arbitrary and capricious because the Plan does not define the term

“overtime.” (Pl. Opp. 3). Overtime, he argues, should be read to include only

the “portion of the payment that is at the incremental overtime rate, as

opposed to the amount attributable to straight time payment for the hours in

question.” (Id. at 4). Put more plainly, Plaintiff asserts that he should receive

pension benefits for the hours he worked at Franklin, even if they were credited

to him for compensation purposes as overtime. But, he concedes that he

should only receive the benefit at his regular rate of pay, excluding the

overtime premium.

      As proof that his interpretation of “overtime” is correct, Plaintiff notes

that North Shore made contributions to the Fund on his behalf for all hours

worked, not just those at the overtime rate. (Pl. Opp. 4). Plaintiff is correct:

North Shore’s monthly contributions to the Fund are calculated as a

percentage of its gross employee payroll, which includes payments to

employees for overtime hours worked. (Hosp. Def. 56.1 ¶¶ 85-86).

      Despite Plaintiff’s thoughtful arguments, the Court concludes that the

Committee’s interpretation of the plain language of the Plan was entirely

reasonable. The Plan explicitly excludes overtime from the calculation of

Regular Pay. Moreover, the usual and ordinary meaning of “overtime” is all

hours worked over 40 in a workweek or over 8 in a workday. “Overtime pay” is

commonly defined as “time and a half … [the] regular rates of pay,” not the


                                         19
incremental difference between the regular rate and time and a half. Overtime

Pay, U.S. DEP’T OF LABOR, https://www.dol.gov/whd/overtime_pay.htm. (last

visited Jan. 30, 2019). Furthermore, it is not uncommon for pension plans to

exclude overtime pay — the entire rate of time and a half — from a benefit

calculation. Trustees of ALA-Lithographic Pension Plan v. Crestwood Printing

Corp., 113 F. Supp. 2d 611, 611-12 (S.D.N.Y. 2000).

      Much like the Committee, the Court finds Plaintiff’s argument regarding

fund contributions interesting. (Comm. Ltr. 2). However, “[w]here both the

Plan administrator and a spurned claimant offer rational, though conflicting,

interpretations of Plan provisions, the administrator’s interpretation must be

allowed to control.” McCauley, 551 F.3d at 132 (internal citations and

quotations omitted). In addition, the fact that overtime hours factor into the

Hospitals’ contributions to the Fund is immaterial to the formula for

determining a pension. Instead, the Fund’s decision to include overtime in

employer contribution calculations is a design choice, which allows for greater

overall payout to participants. 9 Even Plaintiff recognizes that “the Plan

provides that contributions are not earmarked for any particular Plan

beneficiary.” (Pl. Opp. 4).




9     In a January 11, 2018 conference before the Court, the Fund explained the decision to
      include overtime hours in the calculations for payment into the Fund, but not in
      pension benefits: “[I[t’s true that … both hospitals paid all the contributions on all of his
      hours that were due, but the Plan does not credit in its payment formula overtime
      hours. And these are complicated actuarial balancing decisions that are made, so that
      the Plan’s assets can be stretched to pay the pensions over the lifetime of many, many
      workers.” (Jan. 11 Tr. 13:21-14:05).



                                                20
      In short, the Committee’s interpretation of the plain language of the Plan

was entirely reasonable. And yet Plaintiff advances an alternative argument:

The Fund’s denial of his appeal was arbitrary and capricious “because the

decision disregarded the fact that each of the two hospitals was a separate and

independent employer.” (Pl. Opp. 4). Because of the “distinct nature of the two

hospitals,” Plaintiff argues that his hours at Franklin should not have been

aggregated with his hours at LIJ, even though such aggregation had worked to

his benefit for years in the form of overtime compensation for his Franklin

work. (Id.). For pension-calculation purposes, Plaintiff argues, he should

receive straight-time credit for these hours. 10

      In support of his argument that the Hospitals were two separate

employers, Plaintiff notes that (i) he had to “go through a separate application

and onboarding process before beginning at Franklin”; 11 (ii) the Hospitals “were


10    The Fund Defendants argue that the Court cannot consider whether LIJ and Franklin
      were separate employers, because the issue was not developed during the
      administrative appeals process. (Fund Def. Reply 6). They argue that Plaintiff “did not
      then submit evidence that the hospitals were separate employers and that his earnings
      were wrongly paid and reported.” (Id. at 6-7). Although there is a presumption that the
      Court’s review is limited to the administrative record, “[t]he decision whether to consider
      evidence from outside the administrative record is within the discretion of the district
      court.” Muller v. First Unum Life Ins. Co., 341 F.3d 119, 125 (2d Cir. 2003).
      Here, particularly in light of Plaintiff’s pro se status, the Court elects to exercise that
      discretion. In addition, it is not entirely clear from the record that this claim was not
      brought on appeal. The Committee’s letter denying Plaintiff’s appeal indicates that they
      did consider this argument. (Comm. Ltr. 2 (“You asked the Fund to convert your
      overtime salary to straight time. You believed that when you were hired at Franklin, the
      hospital was not merged with Long Island Jewish.”)).
11    The application and onboarding process required Plaintiff to
             (1) complete a new full employment application, (2) undergo a full
             background check and pre-employment screening, (3) provide an
             authorization for LIJ to release employment information and
             referrals to Franklin, (4) complete a medical exam, (5) complete
             various pre-employment assessments, (6) sign new employee
             required forms (including tax forms), (7) undergo new employee

                                               21
in two separate collective bargaining relationships with the Union”; and (iii) the

Hospitals were incorporated separately prior to 2016. (Pl. Br. 4-5).

      Once again, no reasonable jury would find that the Committee’s decision

to exclude Franklin’s overtime hours was without reason. As previously

discussed, the Plan clearly excludes overtime hours from pension calculations,

and Plaintiff was paid an overtime premium for the majority of his hours at

Franklin. On appeal, the Hospitals submitted documentation of their payroll,

including a breakdown of Plaintiff’s hours at the straight-time and overtime

rates. (Wage Records). The Committee was justified in relying on those records

and applying the Plan accordingly.

      Furthermore, undisputed evidence in the record indicates that the

Hospitals were two facilities of single employer, North Shore. Throughout his

employment with Franklin, Plaintiff received one paycheck from “North Shore

LIJ”, reflecting both his earnings at both LIJ and Franklin. (Fund Def. 56.1

¶ 4; Hosp. Def. 56.1 ¶¶ 63, 65; Mar. 13 Tr. 12:18-22). During that time, he

also received a single IRS Form W-2 from “North Shore – LIJ Health Systems.”

(Hosp. Def. 56.1 ¶ 67; Pl. W2). In addition, multiple application and hiring

documents, completed and signed by Plaintiff, indicated that Franklin was a

part of North Shore. (Hosp. Def. 56.1 ¶¶ 49, 52-54, 57). Although the formal

corporate merger was not completed until 2016, a reasonable juror could find


              orientations and anti-discrimination and sexual harassment
              trainings, and (8) sign “Franklin Hospital Medical Center
              Performance Expectations for Customer Service Competency”
              form.
      (Pl. Opp. 4).


                                           22
only that LIJ and Franklin were two facilities within one employer, whose

functional integration took place over time.

       2.        The Fund Defendants Did Not Breach Their Fiduciary Duties
                 by Failing to Safeguard and Account for Employer
                 Contributions

       The Court can quickly dispose of Plaintiff’s next claim. In his Complaint,

Plaintiff makes vague allegations that the Fund Defendants failed to account

for or safeguard Franklin’s contributions properly, in breach of their fiduciary

duties. (Compl. ¶ 57). As support for this claim, Plaintiff argues that, even

though Franklin made contributions to the Fund, the Committee claimed that

Franklin’s alleged contributions “could have not been accepted by the … Fund

because they were for overtime payments made from [Franklin] to Plaintiff.”

(Id. at ¶ 56).

       Plaintiff’s claim is not supported by the record, and, as it happens, was

abandoned by Plaintiff at the summary judgment stage. It is undisputed by

the Fund that North Shore, on behalf of both LIJ and Franklin, made all

required contributions to the Fund for hours worked by Plaintiff. (Fund Def.

56.1 ¶ 5; Pl. 56.1 Reply ¶ 5). Nothing in the record indicates that the

Committee told Plaintiff that Franklin’s contributions were not accepted

because they were based on overtime hours. Rather, as previously discussed,

Franklin’s monthly contributions to the Fund always took into account the

overtime paid to union-represented employees. (Fund Def. 56.1 ¶¶ 85-87).




                                         23
      3.    The Fund Defendants Did Not Violate ERISA Disclosure
            Obligations

      Next, Plaintiff claims that the Fund Defendants “breached a duty to

provide relevant information about the Plan and not to mislead … Plaintiff

about its operation,” in violation of ERISA. (Pl. Opp. 1, 5-6). In point of fact,

ERISA imposes a variety of disclosure obligations. See 29 U.S.C. §§ 1021-

1025. At issue here is the requirement that the SPD must set out the

“circumstances which may result in disqualification, ineligibility, or denial or

loss of benefits.” Wilkins v. Mason Tenders Dist. Council Pension Fund, 445

F.3d 572, 580–81 (2d Cir. 2006) (quoting 29 U.S.C. § 1022(b)).

      Plaintiff concedes that, as required under ERISA, the Fund set out its

policy choices, in layman’s terms, in the SPD. (Fund Def. 56.1 ¶ 3; Pl. 56.1

Reply ¶ 3). However, he argues that the disclosure was insufficient because

the SPD’s language was ambiguous. (Pl. Opp. 5). Accordingly, Plaintiff asserts

that the SPD did not provide him with sufficient notice that his overtime hours

at Franklin would not be considered when calculating his pension, thereby

violating ERISA disclosure requirements. (Id.).

      Plaintiff’s claim fails under either of the applicable standards of review:

de novo or arbitrary and capricious. “[T]he Second Circuit has never squarely

spoken to what standard of review applies in evaluating an SPD’s compliance

with ERISA.” Wilkins, 445 F.3d at 582; see also Burke v. Kodak Ret. Income

Plan, 336 F.3d 103, 110 (2d Cir. 2003) (“[T]he standard of review to be applied

when the question is whether the SPD complies with ERISA’s disclosure

requirements is not so clear.”). When “the issue of an SPD’s compliance may

                                          24
turn on the interpretation of ambiguous language in an SPD … there might be

sound reasons for courts to defer to Plan administrators’ interpretations of the

SPDs.” Wilkins, 445 F.3d at 582. Here, the Fund Defendants prevail under

either standard.

      As previously discussed, the SPD unambiguously states that pension

benefits are calculated by averaging several years of an employee’s “Regular

Pay.” (SPD 48-49, 120, 132). Next, the SPD unequivocally states, “Regular Pay

does not include overtime[.]” (Id. at 48, 120, 124, 127). Separately, the SPD

explicitly defines Regular Pay as, “[y]our total pay in a Plan Year during periods

of Covered Employment excluding overtime, on-call pay, commissions, bonuses

and gratuities, and expense allowances.” (Id. at 124 (emphasis added)).

      No reasonable jury could find that the SPD was so ambiguous and

incomplete as to violate § 1022(b). Plaintiff argues that “[his] interpretation of

the language” — presumably that his overtime hours should have counted

towards his Regular Pay — is supported by the “circumstances.” (Pl. Opp. 5-6).

Those circumstances include the facts that (i) North Shore included overtime

payments to employees when calculating its monthly contribution; and

(ii) Franklin’s and LIJ’s “many indicia of two different employers.” (Id.). The

Court rejects Plaintiff’s claims on two grounds.

      First, overtime has a definite and precise meaning, one that is not

overcome by the uniqueness of Plaintiff’s situation or his proposed

interpretation of the language. “Language whose meaning is otherwise plain

does not become ambiguous merely because the parties urge different


                                          25
interpretations in the litigation.” Hunt Ltd. v. Lifschultz Fast Freight, Inc., 889

F.2d 1274, 1277 (2d Cir. 1989). The Fund did not violate its ERISA disclosure

obligations by failing to anticipate, and draft around, Plaintiff’s personal

circumstances. See Estate of Becker v. Eastman Kodak Co., 120 F.3d 5, 9 (2d

Cir. 1997) (“[A]n SPD need not anticipate every possible idiosyncratic

contingency that might affect a particular participant’s or beneficiary’s status.”

(internal quotations and citations omitted)).

      The SPD clearly stated that overtime pay would not be included in

pension calculations. The Fund was not obligated to explain further that this

rule holds, despite the unrelated policy decision to include overtime hours in

the calculation of employer contributions. Nor was the Fund required, under

ERISA, to explain to Plaintiff that the overtime pay he knowingly received for

his Franklin hours would still be excluded if he were to later dispute the status

of the Hospitals.

      Second, as the Fund Defendants note, Plaintiff’s arguments at this stage

are better suited for a claim for benefits. (Fund Def. Br. 16). Both arguments

are more accurately construed as critiques of the Fund’s design and policy

choices, than as challenges to the SPD’s language. Plaintiff may disagree with

the Fund’s policy choice to include overtime wages in pay-in contributions to

the Fund and not in pay-outs to pension-receiving employees, but he cannot

prevail on a claim that the policy choice in question was not clearly articulated

to him. Likewise, the fact that the Hospitals had “so many indicia of two

different employers,” is an argument that Plaintiff’s hours at Franklin should


                                          26
be credited as straight-time hours towards his pension benefits. In other

words, it is an argument that the Fund should make an exception to the rule,

not that the rule itself was unclear.

      As previously discussed, it appears that Plaintiff raised both of these

arguments when challenging the Committee’s decision to deny his appeal. (Pl.

Opp. 4-5). In this Opinion, the Court reviewed Plaintiff’s claim under the

appropriate deferential standard and rejected both arguments in turn. No

reasonable juror could find that the Fund Defendants failed “to make explicit in

the SPD that employees would receive no pension related compensation at all

in connection with hours paid at the overtime rate” (id. at 6), and the Court

grants summary judgment to them on this claim.

D.    Defendants Did Not Violate Their Discovery Obligations, Nor Did
      They Fail to Provide Plaintiff with Relevant Information

      In his final claim, Plaintiff alleges that both sets of Defendants failed to

provide him with relevant information on two occasions. This claim also fails.

      First, Plaintiff asserts that “[o]n numerous occasions [Plaintiff] tried to get

more information about his benefits from his supervisors and HR

representative in the two Hospitals, and from the Fund and Union

representatives but they failed to provide him with that information[.]” (Pl. 56.1

Reply ¶¶ 97, 101). Plaintiff’s claim is only supported by his own declaration,

which makes the same vague allegations, using the exact same language.

Although the Court “must accept as true the allegations of the party defending

against the summary judgment motion, … conclusory statements, conjecture,

or speculation by the party resisting the motion will not defeat summary

                                          27
judgment.” Kulak v. City of N.Y., 88 F.3d 63, 71 (2d Cir. 1996) (internal

citation omitted) (citing Matsushita, 475 U.S. at 587; Wyler v. United States,

725 F.2d 156, 160 (2d Cir. 1983)); accord Hicks v. Baines, 593 F.3d 159, 166

(2d Cir. 2010). Because Plaintiff only offers an allegation, unsupported by any

fact in the record (and contradicted by several), the Court finds as a matter of

law that Defendants did not fail to provide him with relevant information.

      Second, Plaintiff alleges that Defendants violated their discovery

obligations when they failed to produce “a spreadsheet showing the regular and

overtime hours worked by [Plaintiff] at each of the two hospitals and the

corresponding pension contributions made by each of the two hospitals to the

Fund during the relevant period. (Pl. Opp. 7). As it happens, the Court asked

the Hospital Defendants to produce this spreadsheet to Plaintiff during a

January 11, 2018 conference. (Jan. 11 Tr. 12:4-8, 23:18-21, 31:11-15).

Specifically, the Court asked the Hospital Defendants to produce “some sort of

spreadsheet or analysis for what contributions were made on [Plaintiff’s] behalf

during his employment tenure at the organization.” (Id. at Tr. 5-8).

      Plaintiff’s claim is false. On March 12, 2018, the Hospital Defendants

produced to Plaintiff a chart summarizing his annual overtime and non-

overtime wages, and pension contributions made on his behalf for July 2004

through 2016. (Mar. 12 Ltr. 3-4). 12 According to the Hospital Defendants,



12    The records produced to Plaintiff were necessarily incomplete. Prior to July 2004, North
      Shore maintained paper records. (Mar. 12 Ltr. 1-2). In 2015, those records were lost in
      a major fire. (Id.). Plaintiff began working for Franklin in June 2004. (Id.). In addition,
      North Shore was not able to locate pension contribution records for April and May
      2011. (Id.).

                                               28
Plaintiff subsequently requested a “more fine-grained version” of the

spreadsheet, breaking down what time was allotted to which hospital. (Id. at

8:01-07). On March 22, 2018, the Hospital Defendants produced a second

spreadsheet that again summarized his annual overtime and non-overtime

wages, but this time noted the specific department to which the hours had

been charged. (Mar. 22 Ltr. 2-3).

      At no point between May 22, 2018, and the filing of his opposition on

July 18, 2018, did Plaintiff request additional discovery from Defendants, or

notify the Court that he had not received any requested document. He did not

request any additional information from Defendants, or a different version of

the spreadsheet. As a result, as a matter of law, the Court finds that

Defendants complied with their discovery obligations.

                                 CONCLUSION

      For the reasons detailed above, Defendants’ motions for summary

judgment are GRANTED. The Clerk of Court is directed to terminate all

pending motions, adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:      January 31, 2019
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        29
